Citation Nr: 9909374	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left wrist disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1991, the RO denied service connection for PTSD, a 
left hip disorder, hearing loss in the left ear and a 
nonservice-connected pension.  The RO found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of a left 
wrist injury.  Finally, the RO deferred adjudicating the 
claims of entitlement to service connection for chloracne, 
skin discoloration, hair loss, nervousness and a liver 
condition, all claimed as secondary to exposure to Agent 
Orange, pending the promulgation of final regulations 
pertaining to these claims.  The RO did not address the 
veteran's claim for service connection for "discoloration 
and an eye condition".  The veteran perfected appeals of the 
denial of service connection for PTSD, residuals of the left 
wrist injury and the denial of the nonservice-connected 
pension.  In April 1994, the RO granted the veteran a 
nonservice-connected pension.  By the same rating decision, 
service connection was denied for loss of hair, discoloration 
of skin, nervousness and a liver condition claimed as 
secondary to exposure to Agent Orange.  

The Board notes the RO has not rendered a decision on the 
veteran's claims of entitlement to service connection for 
chloracne, discoloration and eye condition, hypertension, and 
memory loss as secondary to exposure to Agent Orange.  These 
issues are not inextricably intertwined with the issues on 
appeal and are, therefore, referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.

4.  In March 1975, the RO denied the claim of entitlement to 
service connection for residuals of a left wrist injury.  

5.  The evidence submitted since the March 1975 determination 
wherein the RO denied the claim of entitlement to service 
connection for residuals of a left wrist injury does not bear 
directly and substantially upon the issue, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  Evidence submitted since the March 1975 decision wherein 
the RO denied entitlement to service connection for residuals 
of a left wrist injury is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.156(a), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD.  

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders the veteran's service medical records.  

Review of the service personnel records shows that the 
veteran served in Vietnam from January 1969 to July 1969.  He 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  He did not receive any awards or decorations denoting 
participation in combat.  The veteran's principal duty while 
stationed in Vietnam was longshoreman.  

Private treatment records from Kaiser Permanente Hospital 
dated from May 1986 to March 1998 did not include complaints 
of, diagnosis of or treatment for any mental disorder.  

The report of a VA examination conducted in October 1991 has 
been associated with the claims file.  The veteran reported 
an incident where his base was under attack and he fell 
injuring his hip.  He also reported that the most frightening 
and difficult part of his tour of duty in Vietnam was night 
rocket attacks and performing guard duty in an area where he 
felt vulnerable.  He remembered one fourteen hour firefight 
where he stayed in his compound during the action.  He 
reported that he lost many close friends and had observed his 
first sergeant who was "really messed up."  The pertinent 
diagnosis was mild to moderate reactive depression.  

A private treatment record from Bay View Medical Clinic is of 
record.  No pertinent findings are included in this treatment 
record.  

VA outpatient treatment and hospitalization records are 
associated with the claims file.  A January 1992 intake 
outline included a tentative Axis I diagnosis of rule out 
PTSD.  A July 1992 clinical notation showed that it was 
unclear whether the veteran had PTSD.  A record dated in 
November 1991 included the diagnosis of PTSD.  No stressors 
were reported.  PTSD was again included as a diagnosis on a 
treatment record dated in March 1992.  No stressors were 
reported.  

The report of a VA examination conducted in November 1992 
included a pertinent diagnosis of rule out PTSD.  The veteran 
reported that he served in a transportation unit while in 
Vietnam.  

Records from the Social Security Administration, including 
records from VA facilities are included in the claims file.  
A record dated in August 1991 included a diagnosis of rule 
out PTSD.  PTSD was included as a diagnosis in November 1991 
but no stressors were reported.  A report of a psychiatric 
evaluation conducted in June 1992 included a diagnosis of 
PTSD.  No stressors were included on the examination report.  

A VA examination was conducted in November 1993.  The veteran 
reported that he was injured in a mortar attack in Vietnam in 
1967.  PTSD was not diagnosed.  

During a separate VA examination conducted in November 1993, 
the veteran reported that he was involved in transportation 
while stationed in Vietnam and that he was in combat.  PTSD 
was not included as a diagnosis.  


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the VA outpatient treatment records dated in July 1991, 
November 1991 and March 1992 and the report of the 
psychiatric examination conducted in June 1992.  The only 
stressors reported on these examinations, when stressors were 
reported at all, were all service related.  The Board finds 
the doctors who conducted these examinations arrived at their 
diagnoses based on stressors the veteran related from his 
tour of duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA and other medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran failed to respond to five separate requests for 
information regarding his claim for service connection for 
PTSD.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In view of the veteran's failure to 
cooperate in the development of his claim, the Board has no 
alternative but to proceed on the basis of the evidence of 
record.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His Army military occupational specialty during 
the Vietnam War was longshoreman.  The stressors which the 
veteran reported during psychiatric examinations consisted of 
being subjected to night rocket attacks, performing perimeter 
guard duty, losing many friends, observing a sergeant who was 
injured, being involved in combat and experiencing a mortar 
attack in 1967.  He provided no other identifying information 
on the other claimed stressors.  


The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that the veteran has not provided 
names, places or unit designations by which verification 
could be attempted.  Additionally he only provided the date 
for an alleged mortar attack in 1967, but review of the 
service personnel records shows that the veteran did not 
serve in Vietnam until 1969.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to attempt verification of 
the claimed incidents.  The Board notes that the veteran was 
requested in September 1991, October 1995, November 1997, 
June 1998 and October 1998 to provide descriptive information 
by which the veteran's claimed in-service stressors could be 
verified.  The veteran did not respond to any of the requests 
to provide additional evidence regarding stressors.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred are the notation 
of such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  


A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

The diagnosis of PTSD symptoms was based upon interviews with 
the veteran and on a history of stressors as related by him.  
The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a left wrist injury.  

Factual Background

The evidence which was of record at the time of the March 
1975 rating decision wherein the RO denied service connection 
for residuals of a left wrist injury will be reported below.  

The service medical records evidence that in April 1969, the 
veteran sought treatment for an injury to his left wrist.  
Sutures were applied.  An X-ray was negative.  The separation 
examination conducted in July 1969 did not result in a 
finding of any pertinent abnormalities.  

By rating decision dated in March 1975, the RO denied the 
claim of entitlement to service connection for residuals of a 
left wrist injury.  The RO noted that the veteran was treated 
once in-service for a left wrist injury but the separation 
examination was negative for any residuals of the injury.  
The veteran had not received any post-service treatment for 
his left wrist.  The veteran was informed of the denial of 
service connection and of his procedural and appellate rights 
via a letter dated in April 1975.  The veteran did not appeal 
this denial of service connection which became final in April 
1976.  

The evidence associated with the claims file subsequent to 
the March 1975 rating decision wherein the RO denied 
entitlement to service connection for residuals of a left 
wrist injury will be reported below.  

Private treatment records from Kaiser Permanente Hospital 
dated from May 1986 to March 1998 did not evidence any 
complaints of, diagnosis of or treatment for residuals of a 
left wrist injury.  

The report of a VA examination conducted in October 1991 has 
been associated with the claims file.  The report does not 
pertain to residuals of a left wrist injury.  

A private treatment record from Bay View Medical Clinic is of 
record.  No pertinent findings are included in the treatment 
record.  

VA outpatient treatment and hospitalization records are 
associated with the claims file.  There were no complaints 
of, diagnosis of or treatment for residuals of a left wrist 
injury evidenced by the records.  

Records from the Social Security Administration are included 
in the claims file.  Residuals of an injury to the left wrist 
are not shown by these records.  

The reports of VA examinations conducted in November 1992 and 
November 1993 were negative for complaints of, diagnosis of 
or treatment for residuals of a left wrist injury.  
Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a left wrist injury.  

The veteran has not submitted any evidence demonstrating that 
he currently has residuals of a left wrist injury.  In fact, 
no pertinent evidence other than the veteran's allegations 
have been submitted subsequent to the March 1975 rating 
decision.  

The only evidence of record which shows that the veteran has 
residuals of a left wrist injury as a result of active duty 
is the veteran's own allegations.  The veteran is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

As reported above, the Court recently announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. At 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
left wrist injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

Entitlement to service connection for PTSD is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left wrist injury, the appeal is denied.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


